Citation Nr: 1550677	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-32 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for pes planus of the left foot (previously evaluated as plantar fasciitis, left foot).

2.  Entitlement to service connection for pes planus of the right foot, to include as secondary to her service-connected left foot disability.

3.  Entitlement to service connection for a right foot disorder other than pes planus to include as secondary to her service-connected left foot disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to her service-connected left foot disability.

5.  Entitlement to service connection for a low back disorder, to include as secondary to her service-connected left foot disability.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the matter, however, is now with the RO in Columbia, South Carolina.  

In August 2015, the appellant testified before the undersigned Veterans Law Judge at a hearing at the local regional office (Travel Board hearing); a copy of the transcript of that hearing is associated with the claims file.

The Board recognizes that the RO treated the Veteran's low back and right foot claims as ones to reopen, indicating that the issues were last denied in an August 2002 rating decision.  See July 2010 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the August 2002 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later received copies of the Veteran's separation examination and Report of Medical History, which appeared to be located within the Veteran's service personnel record folder obtained in 2011 and not included with the original service treatment records obtained when the Veteran filed her initial claim for benefits.  These relevant service records, which existed but had not been obtained at the time of the prior rating decisions, are relevant to the Veteran's service connection claims.  Accordingly, the claims are herein reconsidered on the merits.  See 38 C.F.R. § 3.156(c)(i) (2015).

Inasmuch as the most recent January 2015 VA examination report indicated right foot diagnoses of both pes planus and plantar fasciitis-and the Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.")-the Board will consider the Veteran's pending claim for all foot disorders reasonably encompassed by her claimed symptomatology.  Because the Veteran's pes planus was noted upon entry into service and is therefore subject to a different set of statutes and regulations governing the criteria for establishing service connection, however, the Board will bifurcate the claim as follows:  entitlement to service connection for right foot pes planus and entitlement to service connection for a right foot disorder other than pes planus.  

To the extent that the Veteran discusses ankle problems at the August 2015 hearing, however, these symptoms are not reasonably encompassed by her appellate claim for a right foot disorder pursuant to the tenets of Brokowski.  However, the statements reasonably raise a new claim again alleging entitlement to service connection for a right ankle disorder (the Board notes that entitlement to service connection was also addressed in a previous rating decision).  As this new claim has not yet been adjudicated by the RO in the first instance, it is hereby referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a disability rating in excess of 10 percent for pes planus of the left foot (previously evaluated as plantar fasciitis, left foot) and entitlement to service connection for a right foot disorder other than pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing pes planus of the right foot underwent an increase in severity in service and is presumed to have been aggravated by service.

2.  The Veteran's low back and right knee disorders are aggravated by her service-connected left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right foot pes planus have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection for Right Foot Pes Planus

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2015).  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

After carefully reviewing the evidence of record, it is established that a pre-existing disorder of pes planus of the right foot was noted upon entrance into service.  In this regard, the Veteran's November 1993 entrance examination noted "Pes Planus, bilat, mild, asympt[omatic, Not Currently Disabling]."  In fact, the examiner determined that the Veteran was qualified for service and assigned a PUHLES profile of "1" for the lower extremities, which indicates a high level of medical fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Because this pre-existing medical condition of the right foot was noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing right foot pes planus in service.

After reviewing the record, the Board finds that there is evidence demonstrating an increase in severity of her right foot pes planus in service.  Notably, her service treatment records demonstrate that, in January 1995, there was objective evidence of right flat foot on examination and, in August 1996, she complained of feet hurting for the past month.  Significantly, the August 1996 service treatment report indicated that she had "recurring pain" and again objectively showed "[p]ositive pes planus."  She was given a two week profile at that time.  Further, in the comments section of her separation Report of Medical History, which was positive for a history of foot trouble, the examiner noted "Pes planus (symptomatic) Temp. profile."  Even though the separation examiner also assigned a PUHLES evaluation of "1" for the lower extremities, the Board cannot overlook the fact that it was noted that the Veteran's right foot, previously asymptomatic, became symptomatic on at least two occasions during service as noted above.  Furthermore, she complained of pain in her feet since service (see, e.g., Hearing Transcript at page 15), which suggests that the problem was not simply due to a temporary flare-up of the condition.   This is consistent with her statement made in January 1997, three months after service separation, alleging that she had a "problem with her feet" at that time.  Rather, the evidence, taken as a whole, suggests that the pes planus, which was noted as mild and asymptomatic upon entrance into service, underwent an increase in severity during service.

Having shown an increase in service, the Veteran's pre-existing right foot pes planus is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  In this case, there is no competent evidence to rebut the presumption of aggravation, much less affirmative evidence to show that the increase was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing the aggravational nature of pes planus.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As such, the Board finds that the presumption of aggravation has not been rebutted.

In light of the above, the Board concludes that the Veteran's current diagnosis of right foot pes planus (see January 2015 VA examination report) preexisted service but was aggravated as a result of her active duty service.  Entitlement to service connection is therefore warranted.


III.  Service Connection for a Low Back Disorder and Left Knee Disorder

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id. 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Because the Veteran's claims for service connection for a low back disorder and a left knee disorder were filed in 2010, the amended regulation applies.

As an initial matter, the evidence establishes current disabilities of a low back disorder and left knee disorder during the appeal period.  See, e.g., August 2014 private X-ray and MRI findings of the lumbar spine (noting an impression of "degenerative changes") and June 2015 private MRI findings of the left knee (noting an impression of an "MCL sprain" and "mild degenerative arthritis").   Further, the Veteran is service-connected for pes planus and plantar fasciitis of the left foot.  [The Board parenthetically notes that the initial December1996 rating decision that awarded service connection listed the disability as plantar fasciitis, but it has since changed to include pes planus].  In ascertaining whether there is a link between either the low back or the left knee and the Veteran's service-connected left foot pes planus, the Board notes that the Veteran submitted a positive nexus opinion from a VA health professional in August 2015.  Significantly, the VA physician assistant opined that the Veteran's left knee and lower back pain "stems from the Left foot and ankle injury she suffered while in the military."  It was explained that "[h]er inability to ambulate with a normal gait caused her to favor the left foot and ankle, putting stress on both knees, which in turn caused a change in her spine[']s axial alignment causing low back pain."  

The Board recognizes that a previous July 2010 VA examiner provided a negative opinion, alleging that "pes plan[]us is less likely related to her bil[ateral] knee and back conditions," explaining that "[r]eview of medical literature shows no study shown pes planus as causing any knee or spine strain or degenerative process."  (Emphasis added).  Instead, it was proffered that morbid obesity "is more likely the cause of her knee and spine symptoms."  

While both examiners provided opinions, and gave a rationale therefore, the Board finds the negative opinion of July 2010 flawed in that it limits its opinion to that of direct causation and erroneously omits an opinion as to whether the service-connected disability aggravated either the knee or spine.  The August 2015 opinion on the other hand discussed how the left foot disorder changed the Veteran's ambulation mechanics and therefore would have an adverse effect on the knee and spine.  Moreover, the rationale is consistent with other evidence of record indicating that the Veteran had gait deviations.  See January 2015 VA examination of the feet (noting "disturbance of locomotion" and the Veteran's reliance on the use of a cane due to foot pain).   For these reasons, the Board resolves doubt in the Veteran's favor and finds that there is no adequate basis to reject the positive nexus opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection for a low back disorder and right knee disorder on a secondary basis.


ORDER

Service connection for pes planus of the right foot is granted.

Service connection for a low back disorder is granted.

Service connection for a left knee disorder is granted.


(CONTINUED ON THE NEXT PAGE)
REMAND

With respect to the Veteran's increased rating claim and her claim for service connection for a right foot disorder other than pes planus, the Board finds that additional development is needed.

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a statement of the case on the appellate issues in October 2011, more than four years ago.  Since that time, the RO obtained a new VA examination in January 2014 and numerous VA treatment records pertinent to the Veteran's feet, as well as service treatment and personnel records not previously of record, that are not subject to a waiver of agency of original jurisdiction review.  This information, which was received prior to certification of the appeal to the Board and is relevant to multiple issues on appeal, necessitates remand for the issuance of a supplemental statement of the case.  See August 2015 Board letter (indicating the claims file was received by the Board in late August 2015); 
38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

II.  Outstanding VA Records

A review of the record also reveals that there are potentially outstanding VA vocational rehabilitation and education records, as well as recent VA treatment records dated from April 2015 through the present.  Because there are additional VA records outstanding that are potentially relevant to the appellate issues, efforts must be made on remand to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

III.  New Examinations and Opinions 

Finally, the Board also finds that new VA examination and opinions are necessary.  With respect to the Veteran's service-connected left foot pes planus (previously rated as plantar fasciitis), the Board finds that a VA examination is necessary to ascertain the current level of severity of the Veteran's disability.  The Veteran's testimony at the August 2015 Board hearing suggests that her condition worsened since the last VA examination was conducted.  See Hearing Transcript at p. 15 (explaining that she is getting injections and "sometimes I cannot walk right at least two days," and alleging "it's pretty severe.").  Additionally, given the various nature of complaints, including those of an orthopedic nature, such as heel spurs, all various manifestations of the Veteran's service-connected left foot disability should be examined and considered in appropriate ratings.  Further, a new VA examination is needed to adequately evaluate all present non-pes planus diagnoses of the right foot and to provide nexus opinions as needed, both as to direct and secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain recent VA treatment records and VA vocational rehabilitation and education records pertinent to the Veteran's feet.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be scheduled for a VA examination of the feet.  The entire claims file (i.e., relevant electronic records on VVA and VBMS) should be made available to and be reviewed by the clinician.

(a) The examiner should address the symptoms and severity of the Veteran's service-connected disability of pes planus/plantar fasciitis of the left foot, discussing all related manifestations of the disability.

(b) For any right foot disorder found on examination other than pes planus, to include plantar fasciitis of the right foot, the examiner must also provide an opinion as to the following:

(1) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such disorder had its onset in or are otherwise etiologically related to service, including the noted right foot injury in service (see January 1995 injury to the right foot falling down stairs/right foot sprain)?

(2) If the answer to (1) above is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such disorder was caused by any of the Veteran's service-connected disabilities? 

(3) If the answer to (2) is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that such disorder was aggravated (i.e., permanently worsened beyond normal progression) by any of the Veteran's service-connected disabilities, including those of her left foot, right foot pes planus, left knee, and/or low back?    

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (consider evidence added to the record since the October 2011 statement of the case) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


